DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 6, 2017

FROM:

Brian Neale, Director

SUBJECT:

Section 1115 Demonstration Process Improvements

On March 14, 2017, Health and Human Services (HHS) and CMS issued a letter to the nation’s
governors to affirm our partnership in improving Medicaid and the lives of those it serves, and
committing to empower states to advance the next wave of innovative solutions that focus on
improving quality, accessibility, and outcomes. The letter noted key areas where we will improve
collaboration with states and move towards more effective program management, while ensuring
state accountability for the outcomes produced by the Medicaid program.
This informational bulletin further describes a highlight of the letter – improving federal and state
program management, specifically through improvements in the review, approval, monitoring and
evaluation of section 1115(a) Medicaid demonstrations. CMS recognizes the need to improve the
section 1115 demonstration process to facilitate expedited approval of demonstration projects. The
process improvements described below are aimed at reducing burden, increasing efficiency, and
promoting transparency in the review and approval of section 1115 demonstrations. They were
developed in partnership with states and after thorough review of the current approval process.
The March 14 letter also acknowledged that, despite the significant investment by states and the
federal government, Medicaid’s results should be better. CMS is committed to ensuring that
Medicaid achieves positive health outcomes for vulnerable individuals and families, including
through the innovations implemented in section 1115 demonstrations. Monitoring and evaluation
are critically important for understanding the impacts of the state innovations being demonstrated.
This informational bulletin describes a number of strategies CMS is implementing to strengthen the
monitoring and evaluation of section 1115 demonstrations. These improvement strategies will be
implemented on an on-going basis.

Background
HHS and CMS are committed to working with states to bring additional flexibilities to Medicaid in
ways that support both state objectives and the objectives of title XIX of the Social Security Act (the
Act). The cycle of section 1115 demonstrations – from design, application review, negotiations and
approval, to implementation, monitoring, and evaluation – involves substantial time from CMS, other
federal partners, and states. To improve the section 1115 demonstration review process, while also
assuring adequate federal oversight and evaluation, the Center for Medicaid & CHIP Services
(CMCS) is implementing a number of strategies outlined in this bulletin.

Page 2 – CMCS Informational Bulletin

Section 1115 Application and Approval Process
Reducing Burden
CMS recognizes that the approval process for section 1115 demonstrations can be cumbersome and
time consuming. Reducing burden for states throughout the approval process is a key concern that
CMS aims to address through the improvements outlined below.
Review and Revision of Section 1115 Demonstration Application: CMS will revise the
Demonstration Application template to streamline and simplify it. We will remove duplicative
information, and ensure states are only required to provide information necessary to meet the
regulatory requirements and allow CMS to adequately evaluate the proposal. As needed, CMS will
offer additional guidance and technical assistance on the demonstration application process, including
guidance on the specific waivers and expenditure authorities’ states might need to meet their goals.
Approval Timeline: Wherever possible, CMS will work with each state to develop a timeline for the
approval process to include a regular schedule of meetings, topics to be discussed and anticipated
deliverables. This will help to ensure states understand the information needed to facilitate the
negotiations during the approval process.
Content of Special Terms and Conditions (STCs): The STCs articulated in demonstration approval
documents reflect the policy agreements between states and CMS, and describe the parameters of the
authority granted to the state. They are legally binding upon the state and are designed to clearly lay
out the state’s commitment to its Medicaid stakeholders, and the state’s implementation and
financing approach to medical assistance services under the demonstration authority. The following
strategies will apply to STCs:
o CMS will continue to work with states to ensure that STCs reflect the policy agreements,
and do not limit states’ abilities to operate their programs within the extent of flexibility
permitted by law.
o STCs will focus on policies with specific milestones, performance metrics, benchmarks,
and anticipated outcomes through which the state will demonstrate its success.
o CMS will offer standard approved STC language, when appropriate, across similar
demonstrations.
o States are invited to submit draft STC language pertinent to the application request.
Where technical or operational information is requested by CMS, the state may, when CMS finds
appropriate, instead provide assurances that the requested information and the underlying issues will
be addressed with a set of goals and milestones that result in development of operational protocols
and necessary data. The STCs will contain such assurances and describe the milestones, and
requirements to inform CMS about progress on the milestones, and any consequences if the state
does not meet milestones.

Page 3 – CMCS Informational Bulletin

Increasing Efficiency
CMS recognizes that increased efficiency during the approval process may allow states to implement
their demonstrations and advance their innovations and system reforms more quickly.
Expediting Approval Processes: CMS remains committed to good faith negotiation and timely
approval of demonstrations that meet states’ needs and further the objectives of the Medicaid
program. We will continue to work towards approval in such a way so as not to unnecessarily delay
states’ implementation schedules through the following strategies:
o CMS will develop parameters for expedited approval of certain waiver authorities under
demonstrations (or particular elements of demonstrations) that are substantially similar to
those approved in other states, while preserving Administration discretion to approve
these demonstrations, recognizing that each state is unique and that similar provisions
may be implemented and affect individual states differently. These parameters will
reflect CMS’ judgment that demonstrations that fall within the parameters are generally
presumed to be consistent with the statutory requirements for section 1115
demonstrations (e.g., that they promote the objectives of the Medicaid statute, and
qualify as a legitimate experiment or research project ). Through the approval process,
CMS will verify that the demonstration falls within these parameters and meets the
statutory requirements in the given state.
o CMS will provide technical assistance to states to ensure timely identification of novel
elements of a demonstration proposal that might preclude use of expedited approval
procedures.
o Where possible, and subject to the public notice and transparency requirements, CMS
may approve the extension of routine, successful, non-complex section 1115(a) waiver
and expenditure authorities in a state for a period up to 10 years; with the flexibility to
approve more complex waiver and expenditure authorities for shorter periods to allow
CMS to assess the impact and continuation of these authorities.
o To support and expedite state/federal negotiations, we invite states to submit draft STC
language for CMS consideration in new or changing demonstrations.
o To facilitate joint review and clarify understanding of STC language, CMS will offer to
host virtual working meetings with states using a shared desktop or webinar format.
o States and CMS share responsibility for good faith negotiations and both parties must
commit to timely responses to requests for information.
Supporting States to use Fast Track Process
CMS has an established fast track process for reviewing proposals from states to extend established
Medicaid and CHIP section 1115 demonstrations that reauthorize longstanding policies with proven
program outcomes.

Page 4 – CMCS Informational Bulletin

o The fast track approach streamlines the federal review process to render decisions on
certain demonstration extension requests in timeframes similar to Medicaid section 1915
waivers or State Plan Amendments through the use of an abbreviated application
template.
o The fast track process is designed to expedite review of and decisions regarding state
requests to extend established section 1115 demonstrations that meet specified criteria.
o This process is available for the renewal/extension of demonstration programs that:
 have had at least one full extension cycle without substantial program changes;
 are in compliance with reporting requirements, including submission of T-MSIS
data;
 are found by CMS to have positive monitoring and evaluation results that indicate
that the demonstration is promoting the objectives of the Medicaid program and
demonstrating positive health outcomes;
 are not proposing major or complex changes; and,
 are submitted using the fast track extension template developed by CMS for this
purpose.
o In order to ensure access to this mechanism for all states in appropriate circumstances,
CMS will remove the requirement that states must have had at least one full extension
cycle without substantial program changes. This change means that, at first extension
(e.g., after demonstration year (DY) 4 or 6, instead of after DY9 at the end of the first
extension), states would be eligible for fast track if the demonstration meets the other
criteria.
Separating Components of Complex Demonstrations: In some cases, if states and CMS agree,
extension requests can be segmented to allow for the approval of routine, non-complex waiver and
expenditure authorities on an expedited timeframe, while more complex waiver and expenditure
authorities would be considered under traditional section 1115 timeframes.
Promoting Transparency
Transparency in the Review Process: Transparency and consistency in communications are crucial to
the success of the state/federal partnership. States should be made aware of the demonstration
approval process from beginning to end and should have sufficient time between approval and
implementation of a demonstration action to facilitate success. Therefore, CMS plans to implement
the following:

o CMS will continue to offer states the opportunity for technical assistance in advance of
formal submission of a demonstration application as they are considering changes to their
Medicaid programs.
o CMS will post and share with states a transparency review checklist used to assess
whether a demonstration request meets the transparency requirements. This will assist

Page 5 – CMCS Informational Bulletin
states in ensuring that their demonstration proposals meet all of the transparency
requirements.
o When applicable during the demonstration review process, CMS will share a working
list of open issues with states. This will help ensure that states are always aware of any
gaps in information needed to process an action in an expeditious manner, and will serve
as documentation of the final resolution on issues to mitigate any confusion in the future.
o CMS will work with states on the development of demonstration-specific timelines,
based on the state’s needs for demonstration approval, and will ensure that meetings with
states to address demonstration issues have jointly defined agendas and expectations,
including expectations related to follow up and accountability.
Coordinated Efforts across CMCS: CMCS, like state Medicaid agencies, includes multiple
components with expertise in the policy, implementation and performance-related complexities of
Medicaid and CHIP. As part of our efforts to improve the federal-state partnership, CMCS will
implement a more formalized team approach with the goal of better and more efficiently coordinating
federal efforts with respect to a demonstration proposal through the following strategies:
o If a state’s demonstration action requires concurrent action across CMS (e.g., approval of
a state plan amendment or a contract change), where possible, CMS will work to
complete all actions on a coordinated and efficient timeframe that will be developed with
the state and facilitated with the regional offices.
o CMS will work with states to determine whether other federal Medicaid authorities (state
plan amendment, section 1915 waivers) may be available, instead of or in combination
with section 1115 authority, in order to meet state policy goals.
o Where possible, CMS will work with the state to identify any other federal funding
sources that may be available to support efforts already underway (e.g., systems
development as approved in Advance Planning Documents (APD)).
o CMS will encourage early discussions about expectations for demonstrations, and state
capacity to produce and report required data and conduct evaluations. CMS will provide
targeted technical assistance as necessary.
Budget Neutrality: Budget neutrality can be complex. CMS will clarify expectations in this area and
may provide additional written guidance to states on both policy and methodology for demonstrating
budget neutrality. Specifically, CMS will use the following strategies:
o We will continue to offer technical assistance calls to any state that needs a budget
neutrality overview, as well as address specific questions regarding budget neutrality.
o The current budget neutrality template and budget neutrality policy (described in an easyto-follow slide deck) are available on Medicaid.gov.
o CMS will standardize budget neutrality STCs to clearly state which populations, services
and costs were included in the budget neutrality agreement, and whether the state’s
historical trends or the President’s Budget trend rate was used to project growth in the
final agreement.

Page 6 – CMCS Informational Bulletin
CMS is interested in increased transparency in budget neutrality and is considering providing more
detail on CMS’s budget neutrality policies in formal guidance. We welcome states’ input in the
development of this guidance. States are encouraged to reach out to us to specify the types of
information that would be most helpful, and the challenges associated with the budget neutrality
calculations.

Demonstration Monitoring and Evaluation
Consistent with HHS’ commitment to ensure state accountability for the outcomes produced by
the Medicaid program, CMS has implemented several enhancements to the monitoring and
evaluation of section 1115 demonstrations. These enhancements are designed to:
•

Target monitoring and evaluation resources to focus on the most significant program and
policy priorities;
• Improve and standardize measurement sets, where appropriate to facilitate state data
development, collection and reporting capacity;
• Strengthen CMS’ capacity to identify demonstration implementation challenges and focus on
mid-course correction; and
• Strengthen state evaluation designs to
o produce more robust data and analyses; and
o better understand demonstration impacts to inform future Medicaid policy within and
across states.
To inform the improvements in monitoring and evaluation, CMS implemented a State Technical
Advisory Group (TAG). This group of state-identified experts has advised CMS on monitoring and
evaluation processes and on the development of standard metric sets for major categories of section
1115 demonstrations.
Demonstration Monitoring
In order to minimize the reporting burden on states, CMS has reduced the number of monitoring
reports for all demonstrations by combining the fourth quarterly reports with annual reports. CMS
will further reduce the frequency of reports (i.e., from quarterly to semi-annual or annual) for selected
demonstrations that meet the following requirements:
1. Are long-standing, non-complex, and unchanged
2. Have previously been rigorously evaluated and determined successful, without issues or
concerns that would require more regular reporting;
3. Include a small number of enrollees (approximately 500 or less);
4. Have been operating smoothly without administrative changes;
5. Have been challenged in only a minimal number of appeals and grievances;
6. Have no state issues with CMS 64 reporting or budget neutrality; and/or
7. Do not have a Corrective Action Plan (CAP) in place.

Page 7 – CMCS Informational Bulletin
CMS is also working on standardized templates that will be customizable to meet the data,
monitoring, and measurement needs of a state’s specific demonstration design, reducing the need for
states to speculate about what information to provide to CMS.
Core metric sets are also being developed for high priority demonstrations to further streamline the
reporting requirements and improve transparency on reporting expectations
Demonstration Evaluation
CMS has generated general evaluation design and evaluation report guidance for all section 1115
demonstrations and states will typically see standardized monitoring and evaluation STCs, where
appropriate, in their demonstrations. CMS will also provide technical assistance in the development
of hypotheses and evaluation designs that reflect joint commitment to rigorous evaluation of and
accountability for the results of demonstrations.
Additional enhancements to evaluation include:
o Encouraging states to use existing nationally recognized metric sets where appropriate, to
support alignment across programs;
o Consideration of quality measures states already track and report, integration of those
measures into the reporting for demonstration populations;
o Technical assistance in the development of milestones and performance metrics to fill
gaps as needed.
In order to minimize disruption in existing monitoring and evaluation plans under current
demonstrations, the improvement strategies described above will be phased in as existing
demonstrations are renewed and new demonstrations are approved by CMS.
CMS looks forward to continuing to work with states to implement innovations and experiments, and
to test new policies that promote the objectives of the Medicaid program. If you have any questions,
please contact Judith Cash, Acting Director, State Demonstrations Group, at 410-786-9686.

